Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/537,630 filed on 08/12/2019.
Claims 1-14  are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2019 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In the instant application, these claim limitations are:  obtaining unit (claims 1, 13, 14), reception unit (claims 1, 4, 6, 11, 13, 14), control unit (claims 1-7, 11-12, 14), display unit (claims 8-10), and movement unit (claim 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Specification describes the above-noted functional units as being implemented via a combination of software and hardware resources, including a CPU and various programs stored in a hard disk drive (HDD) (Spec. at pg. 17, last paragraph and Fig. 2).  Accordingly, the structure corresponding to the units recited in the claims noted above are interpreted as being embodied as software executed by a computer to perform the corresponding functions recited in these claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the limitation of “… confirms the requested cancellation even after the object or the person has been loaded onto the self-propelled mobile apparatus.”  However, claim 11 depends from claim 11, which conflicts with claim 12 by reciting “… rejects the requested cancellation if the cancellation is requested after the object of the person has been loaded onto the self-propelled mobile apparatus.”  Claim 12’s confirmation of the requested cancellation appears to be incompatible with claim 11’s limitation requiring a rejection of the requested cancellation, which renders the scope of claim 12 as indefinite because it is unclear how the cancellation could be both rejected and confirmed.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. § 112(d), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim 12  includes a limitation reciting “… confirms the requested cancellation even after the object or the person has been loaded onto the self-propelled mobile apparatus.”  However, claim 12 depends from claim 11, which recites “… rejects the requested cancellation if the cancellation is requested after the object of the person has been loaded onto the self-propelled mobile apparatus.”  Claim 12’s confirmation of the requested cancellation is incompatible with claim 11’s limitation requiring a rejection of the requested cancellation, such that claim 12 cannot be reasonably understood to “include all of the limitations of the claim upon which it depends,” as required by §112(d).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed systems are directed to at least one of the eligible categories of subject matter under §101 (machine).  Accordingly, claims 1-20 satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions or managing personal behavior or relationships or interactions (e.g., managing users’ transportation requests).  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
an obtaining unit that obtains settings of a scheduled time and a scheduled place at which a first user is to use the self-propelled mobile apparatus, the scheduled time and the scheduled place being set by the first user (This step covers managing commercial interactions or managing personal behavior or relationships or interactions (e.g., managing users’ transportation requests) because the obtained settings and time/location set by the user directly pertain to the commercial interaction, i.e., transportation request.  In addition, the “obtain” activity also amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
a reception unit that receives at least one instruction of a movement for the self-propelled mobile apparatus, the at least one instruction being given by a second user (This step covers managing commercial interactions or managing personal behavior or relationships or interactions (e.g., managing users’ transportation requests) because the received instruction for movement given by a user  directly pertains to the commercial interaction, i.e., transportation request, to be performed); and
a control unit that, if execution of the instructed movement would prevent the scheduled use of the self-propelled mobile apparatus from taking place at the scheduled place from the scheduled time, causes the self-propelled mobile apparatus not to execute the instructed movement (This step covers managing commercial interactions or managing personal behavior or relationships or interactions (e.g., managing users’ transportation requests) because the conditional instruction regarding the movement of the mobile apparatus directly pertains to the commercial interaction, i.e., transportation request, to be performed).
Considered together, these steps set forth an abstract idea of managing transportation requests, which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. Independent claim 13 recites similar limitations as those discussed above and is therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1 and 13 include an obtaining unit, reception unit, and control unit.  These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea (See Spec. at pg. 17, last paragraph and Fig. 2), similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h).  Even if the “obtain” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1 and 13 include an obtaining unit, reception unit, and control unit.  These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea (See Spec. at pg. 17, last paragraph and Fig. 2), similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself..  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Even if the “obtain” step is evaluated as an additional element, this step amounts at most to insignificant data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-12 recite the same abstract idea as independent claim 1, along with further details/steps for managing commercial interactions or managing personal behavior or relationships or interactions (e.g., managing users’ transportation requests), and thus fall under the same “Certain methods of organizing human activity” abstract idea grouping as discussed above.  The additional elements directed to a display unit (claims 8-10) and movement unit (claim 14) have been considered as well, however, similar to the units recited in claims 1/13, these units amount to using generic computing elements or instructions (software) to perform the abstract idea (See Spec. at pg. 17, last paragraph and Fig. 2), similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment), which does not amount to a practical application (MPEP 2106.05(f) and 2106.05(h)), nor add significantly more to the claims beyond the abstract idea itself.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Regarding the display unit, it is also noted that a computer-based display is an element of a general purpose computer.  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Examiner’s Note:  Independent claim 14, which is directed to a self-propelled mobile apparatus, has been evaluated and deemed eligible under §101, and therefore claim 14 is not specifically addressed in the §101 rejection above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 13-14 are rejected under each of 35 U.S.C. §102(a)(1) and 35 USC §102(a)(2) as being anticipated by Abbas et al. (US 2018/0060827, hereinafter “Abbas”).

Claim 1:  Abbas teaches an information processing system (paragraphs 21, 110-113, and Figs. 1 and 9:  system 100 for scheduling an autonomous vehicle…includes a first processor) comprising:
an obtaining unit that obtains settings of a scheduled time and a scheduled place at which a first user is to use the self-propelled mobile apparatus, the scheduled time and the scheduled place being set by the first user (paragraphs 3, 5, 17, 21-24, 29, 32-34, and 92:  autonomous vehicle that allows for scheduling of the vehicle via a user device; requesting an autonomous vehicle; first user of the first mobile device 106 may wish to have the vehicle 102 pick the first user up from a first location…at a first time; first user enters an amount of time in the arrival buffer field 210 to indicate how far in advance of the start time and/or the end time the first user wants the vehicle 102 to arrive to drive the first user to the event location and/or pick up the first user from the event location; vehicle controller…can send one or more instructions to direct the vehicle to arrive at a location at the scheduled time; See also, paragraph 83: describing implementation of the disclosed functions via hardware, software, firmware or combination thereof);
a reception unit that receives at least one instruction of a movement for the self-propelled mobile apparatus, the at least one instruction being given by a second user (paragraphs 5, 21-24, and 56:  a request receiver to receive…a second request for the vehicle to travel to a second location; a second user of the second mobile device 108 may wish to have the vehicle 102 pick the second user up from a third location; wireless communication between the respective first, second and third mobile devices…and the first processor 104 of the vehicle 102 provides for scheduling of the request for the vehicle; receipt of a new vehicle request; See also, paragraph 83:  describing implementation of the disclosed functions via hardware, software, firmware or combination thereof); and
a control unit that, if execution of the instructed movement would prevent the scheduled use of the self-propelled mobile apparatus from taking place at the scheduled place from the scheduled time, causes the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 19, 56-60, 77, 101-103, 109, and Fig. 8:  The scheduler 134 includes a vehicle controller 614 to direct the vehicle 102 to fulfill one or more vehicle requests; Upon receipt of a new vehicle request, the conflict analyzer 604 analyzes the calendar data associated with the new vehicle request and compares the calendar data for the new vehicle request with previously stored calendar data; determines whether there is a conflict between the new vehicle request and previously scheduled vehicle requests; For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied; conflict analyzer 604 compares…start and end times and location associated with the new vehicle request…..with previously scheduled request…there is a direct conflict if one or more previously scheduled vehicle requests overlaps with the start and/or end times of the new vehicle request; the example method 800 includes denying the one or more of the vehicle requests (block 824). For example, the new vehicle request may be in conflict with a previously scheduled event; See also, paragraph 83:  describing implementation of the disclosed functions via hardware, software, firmware or combination thereof).

Claim 2:  Abbas further teaches wherein, if execution of the instructed movement by the self-propelled mobile apparatus would prevent the self-propelled mobile apparatus from arriving at the scheduled place by the scheduled time, the control unit causes the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 58, 60, 101, 109, and Fig. 8: e.g., If one or more of the vehicle requests in conflict…denying one or more vehicle requests; determine whether there are any indirect conflicts with previously scheduled vehicle request(s), or scheduling conflicts that are not caused by an overlap of event times, but may still prevent the vehicle 102 from being able to meet the new vehicle request or a previously scheduled vehicle request. For example, although a new vehicle request may not overlap with a previously scheduled vehicle request, the vehicle 102 may not be able to reach the location of the calendar event associated with the new vehicle request at the requested time in view of a location of the vehicle 102 when fulfilling a previously scheduled vehicle request preceding the new vehicle request).

Claim 3:  Abbas further teaches wherein whether the control unit causes the self-propelled mobile apparatus to execute the instructed movement is further based on a use history of the self-propelled mobile apparatus by the first user (paragraphs 20, 78-80, and Figs. 6-7:  The examples disclosed herein also predict vehicle use based on an analysis of historical vehicle usage data, including, for example, patterns with respect to a user's calendar events and vehicle scheduling requests; In some examples, the prompt instructs the user application 120 to auto-populate the arrival buffer field 210 based on the patterns in arrival buffer times input by the first user as analyzed by the historical trip tracker 616. In some examples, the predictor 618 directs the request confirmer 606 to send the prompt if the conflict analyzer 604 determines that there would be no conflicts with a vehicle request for the new calendar event).

Claim 4:  Abbas teaches wherein the instruction received by the reception unit specifies a time at which the movement is to be executed (paragraphs 32-33, 55-58, 90, 93-96, and Figs. 2-3, 5, and 7:  e.g., start and end time the first user would like the vehicle; start and end times and location associated with the new vehicle request), and if the use history indicates that a use ratio of the self-propelled mobile apparatus by the first user at times related to the specified time is equal to or higher than a predetermined value, the control unit causes the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 20, 58, 60, 78-81, 94-96, and 101:  predict vehicle use based on analysis of historical vehicle usage data, including, for example, patterns with respect to a user’s calendar events and scheduling requests; analyzing historical vehicle usage data to determine whether the vehicle is likely to be used for a future, yet unscheduled event [which is a 50%+ probability, ratio, etc., i.e., a use ratio equal to or higher than a predetermined value]; analyzes data for previous vehicle requests to identify patterns…detects that the user schedules a calendar event to a location once a month and requests a vehicle in connection with the calendar event; can also determine whether a vehicle request should be generated if not calendar event is receives as part of a predictive analysis of vehicle usage data; if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied).

Claim 5:  Abbas further teaches wherein whether the control unit causes the self-propelled mobile apparatus to execute the instructed movement is further based on positional information regarding the first user (paragraphs 19, 28, 58-65, 73, and 100:  e.g., automatically evaluate the new calendar event in view of previously entered calendar events to identify vehicle location, calculate travel times between destinations, and determine whether the vehicle is available for the newly scheduled event; For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied; If there are not conflicts…user application 120 populates the vehicle arrival time; Upon receiving a new vehicle request via the request receiver 600, the vehicle locator 610 determines a current location of the vehicle 102 or an expected location of the vehicle 102 at a time preceding the calendar event with which the new vehicle request is associated. The vehicle locator 610 determines the current or expected location of the vehicle 102 using, for example, GPS information or location data for a previously scheduled calendar event preceding the calendar event for the new vehicle request).

Claim 6:  Abbas further teaches wherein, if the positional information indicates that the first user is moving to a predetermined place at a time of the reception of the at least one instruction by the reception unit, the control unit causes the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 58 and 62-67:  Upon receiving a new vehicle request via the request receiver 600, the vehicle locator 610 determines a current location of the vehicle 102 or an expected location of the vehicle 102 at a time preceding the calendar event with which the new vehicle request is associated; trip planner 608 determines one or more routes of the vehicle 102 to reach the location of the new vehicle request based on the current or expected location of the vehicle 102 as determined by the vehicle locator; If the conflict analyzer 604 determines that the vehicle 102 will not be able to arrive at the intended location at by the scheduled start time, end time, or arrival buffer time for the calendar event (or within a predetermined threshold of the start time, end time, or arrival buffer time) due to, for example, the estimated travel time of the vehicle 102 to reach the location, the conflict analyzer 604 identifies the new vehicle request as a conflict in view of one or more previously scheduled events. The conflict analyzer 604 communicates with the request confirmer 606 of the scheduler 134 to inform the request confirmer 606 of the conflict; if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied).

Claim 7:  Abbas further teaches wherein, the positional information indicates that if execution of the instructed movement by the self-propelled mobile apparatus would prevent the self-propelled mobile apparatus from arriving at a predetermined place before arrival of the first user at the predetermined place, the control unit causes the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 58 and 62-67:  Upon receiving a new vehicle request via the request receiver 600, the vehicle locator 610 determines a current location of the vehicle 102 or an expected location of the vehicle 102 at a time preceding the calendar event with which the new vehicle request is associated; If the conflict analyzer 604 determines that the vehicle 102 will not be able to arrive at the intended location at by the scheduled start time, end time, or arrival buffer time for the calendar event (or within a predetermined threshold of the start time, end time, or arrival buffer time) due to, for example, the estimated travel time of the vehicle 102 to reach the location, the conflict analyzer 604 identifies the new vehicle request as a conflict in view of one or more previously scheduled events. The conflict analyzer 604 communicates with the request confirmer 606 of the scheduler 134 to inform the request confirmer 606 of the conflict; if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied).

Claim 8:  Abbas further teaches a display unit that displays information regarding whether the instructed movement is executable by the self-propelled mobile apparatus (paragraphs 58, 65, 69, 91, 109, and Figs. 7-8:  e.g.,  For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied; If there are not conflicts…user application 120 populates the vehicle arrival time).

Claim 9:  Abbas further teaches wherein the display unit displays a time period in which the instructed movement is executable by the self-propelled mobile apparatus (paragraphs 33, 91, and Fig. 7  The vehicle arrival time field 212 displays the arrival time of the vehicle 102 at the starting location of the user and/or at the location of the calendar event; transmitting the arrival time to the user application…for display via the vehicle arrival time field).

Claim 10:  Abbas further teaches wherein the at least one instruction includes a plurality of instructions and the display unit displays the plurality of instructions in such a manner that any instruction instructing a movement executable by the self-propelled mobile apparatus and any instruction instructing a movement unexecutable by the self-propelled mobile apparatus are differentiated from each other (paragraphs 34, 58, and 109: describing a feature for differentiating an approved vehicle movement request/instruction from an unexecutable vehicle movement request/instruction by displaying an “X” or “N/A” for the unexecutable vehicle movement request/instruction – e.g.,  For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied. In response to the alert, the user application 120 populates the vehicle arrival time field 212 with an indicator that the vehicle 102 is not available (e.g., via an “X” in the vehicle arrival time field 212; vehicle arrival time field 212 is auto-populated with an arrival time of the vehicle 102 based on data received from the scheduler 134, as will be disclosed below. If the scheduler 134 determines that the vehicle 102 is available for the calendar event 202, the scheduler 134 sends arrival time data to the user application 120, which is used to populate the vehicle arrival time field 212. In some examples, if the scheduler 134 determines that the vehicle 102 is not available for the calendar event 202, the scheduler 134 instructs the user application 120 to populate the vehicle arrival time field 212 with an indicator that the vehicle 102 is not available. For example, the vehicle arrival time field 212 can include indicators such as an “X” or “N/A” to inform the first user that the vehicle 102 is not available).

Claim 13:  Abbas teaches an information processing system (paragraphs 21, 110-113, and Figs. 1 and 9:  system 100 for scheduling an autonomous vehicle…includes a first processor) comprising:
a reception unit that receives at least one instruction of movement for a self-propelled mobile apparatus with a schedule of use the self-propelled mobile apparatus by a first user set, the at least one instruction being given by a second user (paragraphs 5, 21-24, 56, 77, 92, and Figs. 1-8:  The scheduler 134 includes a vehicle controller 614 to direct the vehicle 102 to fulfill one or more vehicle requests based on the schedule of the vehicle as stored in the vehicle calendar 603. The vehicle controller 614 monitors the vehicle calendar 603. The vehicle controller 614 directs the vehicle 102 with respect to parameters of a vehicle request when the vehicle request is ready to be fulfilled by sending one or more instructions to the vehicle; a request receiver to receive…a second request for the vehicle to travel to a second location; a second user of the second mobile device 108 may wish to have the vehicle 102 pick the second user up from a third location; wireless communication between the respective first, second and third mobile devices…and the first processor 104 of the vehicle 102 provides for scheduling of the request for the vehicle; receipt of a new vehicle request; See also, paragraph 83:  describing implementation of the disclosed functions via hardware, software, firmware or combination thereof); and
an obtaining unit that obtains settings of a schedule time and a schedule place at which the first user is to use the self-propelled mobile apparatus as conditions for determining whether the self-propelled mobile apparatus is to execute the movement instructed by the instruction received by the reception unit (paragraphs 3, 5, 17, 21-24, 29, 32-34, and 92:  requesting an autonomous vehicle; first user of the first mobile device 106 may wish to have the vehicle 102 pick the first user up from a first location…at a first time; first user enters an amount of time in the arrival buffer field 210 to indicate how far in advance of the start time and/or the end time the first user wants the vehicle 102 to arrive to drive the first user to the event location and/or pick up the first user from the event location; vehicle controller…can send one or more instructions to direct the vehicle to arrive at a location at the scheduled time; See also, paragraphs 19, 56-60, 77, 101-103, 109, and Fig. 8: Upon receipt of a new vehicle request, the conflict analyzer 604 analyzes the calendar data associated with the new vehicle request and compares the calendar data for the new vehicle request with previously stored calendar data; determines whether there is a conflict between the new vehicle request and previously scheduled vehicle requests; For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied; conflict analyzer 604 compares…start and end times and location associated with the new vehicle request…..with previously scheduled request…there is a direct conflict if one or more previously scheduled vehicle requests overlaps with the start and/or end times of the new vehicle request; the example method 800 includes denying the one or more of the vehicle requests (block 824). For example, the new vehicle request may be in conflict with a previously scheduled event; See also, paragraph 83:  describing implementation of the disclosed functions via hardware, software, firmware or combination thereof).

Claim 14:  Abbas teaches a self-propelled mobile apparatus (paragraph 21 and Fig. 1:  autonomous vehicle) comprising:
an obtaining unit that obtains settings of a scheduled time and a scheduled place at which a first user is to use the self-propelled mobile apparatus, the scheduled time and the scheduled place being set by the first user (paragraphs 3, 5, 17, 21-24, 29, 32-34, and 92:  autonomous vehicle that allows for scheduling of the vehicle via a user device; requesting an autonomous vehicle; first user of the first mobile device 106 may wish to have the vehicle 102 pick the first user up from a first location…at a first time; first user enters an amount of time in the arrival buffer field 210 to indicate how far in advance of the start time and/or the end time the first user wants the vehicle 102 to arrive to drive the first user to the event location and/or pick up the first user from the event location; vehicle controller…can send one or more instructions to direct the vehicle to arrive at a location at the scheduled time; See also, paragraph 83: describing implementation of the disclosed functions via hardware, software, firmware or combination thereof);
a reception unit that receives at least one instruction of a movement for the self-propelled mobile apparatus, the at least one instruction being given by a second user (paragraphs 5, 21-24, and 56:  a request receiver to receive…a second request for the vehicle to travel to a second location; a second user of the second mobile device 108 may wish to have the vehicle 102 pick the second user up from a third location; wireless communication between the respective first, second and third mobile devices…and the first processor 104 of the vehicle 102 provides for scheduling of the request for the vehicle; receipt of a new vehicle request; See also, paragraph 83:  describing implementation of the disclosed functions via hardware, software, firmware or combination thereof);
a movement unit that achieves the instructed movement (paragraphs 6, 77, 83, and Figs. 1 and 6:  control system of the example vehicle; vehicle controller 614 to direct the vehicle 102 to fulfill one or more vehicle requests; vehicle controller 614 instructs the vehicle 102 with respect to execution of the vehicle request; See also, paragraph 83:  describing implementation of the disclosed functions via hardware, software, firmware or combination thereof); and
a control unit that, if execution of the instructed movement would prevent the scheduled use of the self-propelled mobile apparatus from taking place at the scheduled place from the scheduled time, causes the movement unit not to execute the instructed movement (paragraphs 19, 56-60, 77, 101-103, 109, and Fig. 8:  The scheduler 134 includes a vehicle controller 614 to direct the vehicle 102 to fulfill one or more vehicle requests; Upon receipt of a new vehicle request, the conflict analyzer 604 analyzes the calendar data associated with the new vehicle request and compares the calendar data for the new vehicle request with previously stored calendar data; determines whether there is a conflict between the new vehicle request and previously scheduled vehicle requests; For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied; conflict analyzer 604 compares…start and end times and location associated with the new vehicle request…..with previously scheduled request…there is a direct conflict if one or more previously scheduled vehicle requests overlaps with the start and/or end times of the new vehicle request; the example method 800 includes denying the one or more of the vehicle requests (block 824). For example, the new vehicle request may be in conflict with a previously scheduled event; See also, paragraph 83: describing implementation of the disclosed functions via hardware, software, firmware or combination thereof).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Abbas et al. (US 2018/0060827, hereinafter “Abbas”), as applied to claim 1 above, and further in view of Keith et al. (US 2012/0005066, hereinafter “Keith”).

Claim 11:  Abbas further teaches wherein the instruction instructs transportation of an object or a person (paragraph 92: user confirms the arrival time of the vehicle, the example method 700 includes adding the vehicle request to a calendar for the vehicle (block 720). For example, the vehicle request can be added to the vehicle calendar 603 of the scheduler 134 with data regarding the arrival time, location, route, user preferences, etc. for the vehicle request. The example method 700 includes directing the vehicle to fulfill the request at the scheduled time (block 722). For example, the vehicle controller 614 of the scheduler 134 can send one or more instructions or commands to the vehicle to direct the vehicle to arrive at a location at the scheduled time), the reception unit receives a request for cancellation of the instructed transportation from the first user, and the control unit confirms the requested cancellation if the cancellation is request before the object or the person is loaded onto the self-propelled mobile apparatus (paragraphs 39, 106,  and Figs. 2-3:  e.g., example screen 200 includes also a confirmation button 222 for the first user select to save the calendar event 202 and a cancel button 224 to discard the calendar event 202; user application associated with the user devices used to generate the vehicle request displays the conflict settlement prompt(s) to alert the user(s) of conflicts between vehicles requests, changes in the arrival times of the vehicle, ridesharing options, etc. In response, the users can provide inputs to the user application to confirm or reject the conflict settlement prompts. For example, a user can reject an adjustment to the vehicle arrival time by cancelling the calendar event via the cancel button 224 of the first example screen 200 of FIG. 2), and teaches the object or the person has been loaded onto the self-propelled mobile apparatus (paragraph 77:  the vehicle controller 614 directs the vehicle 102 along the route to reach the location of the calendar event associated with the vehicle request and the pickup position at the location (e.g., as selected by the user via the position selector 404 of the second example screen 400 of FIG. 4). The vehicle controller 614 also instructs the vehicle 102 to implement the vehicle settings input by the user with respect to, for example, heating the vehicle 102. Thus, the vehicle controller 614 instructs the vehicle 102 with respect to execution of the vehicle request), but does not teach rejects the requested cancellation if the cancellation is requested after the object or the person has been [processed].
Keith teaches rejects the requested cancellation if the cancellation is requested after the object or the person has been [processed] (paragraph 118: If the spawned order was executed, then the cancellation is refused by marketplace 1060 as a "too late to cancel" situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abbas with Keith because the references are analogous because each is directed to automated features for fulfilling customer orders, which is within applicant’s field of endeavor of an automated features for fulfilling users’ requests/orders for usage of a self-propelled mobile apparatus, and because modifying the teachings of Abbas to incorporate Keith’s rejection of a cancellation request after an object has been processed, as claimed, merely implements a common-sense approach to managing cancellation requests under a “too late” circumstance, i.e., a circumstance in which cancellation is infeasible or impossible because a task, process, order, or the like is in-progress; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Abbas et al. (US 2018/0060827, hereinafter “Abbas”) in view of Keith et al. (US 2012/0005066, hereinafter “Keith”), as applied to claim 11 above, and further in view of Scipioni (US 2012/0078749).

Claim 12:  Abbas, in view of Keith, teaches the limitations of claim 11 as set forth above.  Although Abbas teaches a self-propelled mobile apparatus (as discussed above in the rejection of claim 1), Abbas and Keith do not teach wherein, if the instructed transportation is executable by another … apparatus, the control unit confirms the requested cancellation even after the object or the person has been loaded onto…the apparatus.
Scipioni teaches wherein, if the instructed transportation is executable by another … apparatus, the control unit confirms the requested cancellation even after the object or the person has been loaded onto the … apparatus (paragraph 45:  request another form of confirmation or may cancel the delivery and attempt delivery and confirmation another time. An improper identifier may indicate that the buyer is not the intended recipient, which may be due to an error of the shipper or shipping address. It may also be due to a fraudster attempting to pick up a package at the real buyer's location. Thus, confirming an identifier, which only the proper buyer and anyone else the proper buyer informs, enables the payment provider to ensure delivery to the intended recipient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abbas/Keith with Scipioni because the references are analogous because each is directed to automated features for fulfilling customer orders, which is within applicant’s field of endeavor of an automated features for fulfilling users’ requests/orders for usage of a self-propelled mobile apparatus, and because modifying the teachings of Abbas/Keith to incorporate Scipioni’s feature for confirming cancellation after an object has been loaded, as claimed, would provide the benefit of flexibility in delivery execution in response to cancellations or errors impacting a transport; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Emily Johnson, "30 Minutes or Less: Drone Delivery Systems," University of Pittsburg, Swanson School of Engineering, 2014, 7 pages:  discloses the use of drone delivery systems by service providers in pursuit of increasing productivity and eliminating waste of time, money, and energy.
Vestal et al. (US 2014/0365258):  discloses a job management system for a fleet of autonomous mobile robots, including automatically selecting a resource (mobile robot) to perform jobs based on job location and operations associated therewith in a physical environment such as a laboratory, manufacturing plant, order processing facility, or the like (at least paragraphs 20-25).
Herbach et al. (US Patent No. 10,901,415):   discloses features for managing a plurality of self-driving systems for controlling an autonomous vehicle.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/08/2022